Title: To Thomas Jefferson from Thomas Munroe, 27 April 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Saturday Evening 27 April 1805
                  
                  T Munroe presents his best respects to the President. He encloses Messr. Lenthall & Blagdins report concerning the wooden House building on F street; and, as the District Attorney is not in the City respectfully asks whether it would be advisable to bring the present case before one of the Judges of the Court to ascertain whether an injunction will be granted, and also whether the Court on return of the Summons, or on a hearing of the case will countenance the evasions of the proclamation which are practiced by putting frames together, and making hipp’d roofs to two story buildings so as to bring the eve within twelve feet of the cill; or whether the Attorney had better be consulted on the Subject
               